                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

EDWARD GRIFFIN,

               Plaintiff,

v.                                                 Case No: 2:17-cv-280-FtM-38CM

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.
                                          /

                                OPINION AND ORDER1

       Before the Court is United States Magistrate Judge Carol Mirando’s Report and

Recommendation. (Doc. 25). Judge Mirando recommends granting Plaintiff Edward

Griffin’s Uncontested Petition for EAJA Fees.      No party objects to the Report and

Recommendation, and the time to do so has expired.

       A district judge “may accept, reject, or modify in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The district

judge “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. And “[t]he judge




1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
may also receive further evidence or recommit the matter to the magistrate judge with

instructions.” Id.

       After examining the file independently, and upon considering Judge Mirando’s

findings and recommendations, the Court accepts and adopts the Report and

Recommendation.

       Accordingly, it is now

       ORDERED:

       (1) United States Magistrate Judge Carol Mirando’s Report and Recommendation

           (Doc. 25) is ACCEPTED and ADOPTED and the findings incorporated herein.

       (2) Plaintiff Edward Griffin’s Uncontested Petition for EAJA Fees (Doc. 24) is

           GRANTED.

              a. The Court AWARD attorney’s fees for $7,197.74 to Plaintiff pursuant to

                     28 U.S.C. § 2412(d).

              b. If the United States Department of the Treasury determines that Plaintiff

                     does not owe a federal debt, the Government will accept Plaintiff’s

                     assignment of EAJA fees and pay fees directly to Plaintiff’s counsel.

       (3) The Clerk is DIRECTED to enter judgment for Plaintiff as to attorney’s fees in

           the amount of $7,197.74 under 28 U.S.C. § 2412(d).

       DONE and ORDERED in Fort Myers, Florida this 10th day of December 2018.




Copies: All Parties of Record




                                               2
